Citation Nr: 0324371	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for service-connected 
post partial medial meniscectomy, left knee, anterior 
cruciate ligament reconstruction with semitendinosus 
gracilis graft.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from March 1993 to March 
1997. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which granted service connection 
for post partial medial meniscectomy, left knee, anterior 
cruciate ligament reconstruction with semitendinosus 
gracilis graft, and assigned a 10 percent evaluation.  The 
veteran appealed the issue of entitlement to a higher 
evaluation, and in May 1999 and July 2001, the Board 
remanded the claim for additional development.  


FINDINGS OF FACT

1.  The veteran's post partial medial meniscectomy, left 
knee, anterior cruciate ligament reconstruction with 
semitendinosus gracilis graft is productive of complaints 
that include pain and swelling; the left knee is shown to 
have a range of motion from 0 to 140 degrees; there is no 
associated instability or subluxation.  

2.  As of May 19, 2000, the veteran's left knee is shown to 
have arthritis, with pain on motion; ranges of motion from 
full extension, and a 30 degree loss of flexion; there is no 
associated instability or subluxation.




CONCLUSIONS OF LAW

1.  For the period from March 18, 1997 to May 18, 2000, the 
criteria for a rating in excess of 10 percent for post 
partial medial meniscectomy, left knee, anterior cruciate 
ligament reconstruction with semitendinosus gracilis graft, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5259, 5260, 5261 (2002).

2.  As of May 19, 2000, the criteria for a rating in excess 
of 10 percent for post partial medial meniscectomy, left 
knee, anterior cruciate ligament reconstruction with 
semitendinosus gracilis graft, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5259 
(2002).

3.  As of May 19, 2000, the criteria for a separate, 10 
percent rating, and no more, for arthritis of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.59, 4.71a, Diagnostic Code 5003, 
5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a; see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 
2003).  For the reasons provided below, the Board finds that 
its consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 1997 rating decision that the 
criteria for a higher evaluation for his service-connected 
left knee condition had not been met.  That is the key issue 
in this case, and the rating decision, statement of the case 
(SOC), and the supplemental statements of the case (SSOC's) 
informed the appellant of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the appellant 
has been informed of the information and evidence needed to 
substantiate this claim and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  
The veteran has been afforded an examination for the 
disability that is the subject of his higher evaluation 
claim.  In a letter, dated in September 2001, the veteran 
was informed of the VCAA, and of the types of evidence which 
may be probative of his claim.  In the letter, he was 
informed that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, 
including medical records, employment records, or records 
from other Federal agencies.  He was notified that it was 
still his responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  He was requested to 
identify the names of all holders of relevant records, as 
well as their addresses and the dates covered by such 
records, and that VA would attempt to obtain such records.  
However, there is no record of a reply.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to 
obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  


II.  Evaluation

The appellant contends a higher evaluation is warranted for 
his left knee disability.  He argues that he has such 
symptoms as swelling, pain and instability.  

The veteran's service medical records show that between 1993 
and January 1995, he sought treatment for left knee pain on 
several occasions.  The diagnoses included PFPS 
(patellofemoral pain syndrome), and left ACL (anterior 
cruciate ligament) deficiency.  An August 1993 X-ray was 
within normal limits.  In April 1995, the veteran underwent 
an diagnostic arthroscopy, partial medial meniscectomy, and 
anterior cruciate ligament reconstruction with 
semitendonosus and gracilis graft, left knee.  His diagnoses 
were anterior cruciate ligament deficiency and medial 
meniscus tear (MMT).  He was put on limited duty for six 
months.  In October 1996, he sought treatment for left knee 
pain after a basketball injury.  The veteran's separation 
examination report, dated in January 1997, shows that he had 
two surgical scars on the left knee, both sides, and a 
history of left knee ACL, MMT, status post repair, May 1994.  
An accompanying "report of medical" history shows that he 
reported having a "trick" or locked knee, and the examiner 
noted that his limitations included a decreased range of 
motion (flexion) with a normal gait.  

In May 1997, the RO granted service connection for post 
partial medial meniscectomy, left knee, anterior cruciate 
ligament reconstruction with semitendinosus gracilis graft.  
The RO has evaluated the veteran's left knee condition as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5259, by analogy.  See 38 C.F.R. § 4.20 (2002); see 
also Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The RO has 
assigned an effective date for service connection, and the 
10 percent rating, of March 18, 1997 (i.e., the day after 
separation from service) (see 38 C.F.R. § 3.400(b)(2) 
(2002)).  The veteran has appealed the issue of entitlement 
to a higher evaluation.  Accordingly, the issue is whether a 
rating in excess of 10 percent for the veteran's left knee 
disorder is warranted for any period from March 18, 1997 to 
the present.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2002).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The Board initially notes that, for all periods discussed 
below, the RO has evaluated the veteran's left knee 
disability as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5259, and the 10 percent rating is the 
maximum rating allowed under DC 5259.  The Board has 
therefore sought to determine whether a higher evaluation is 
warranted at any time under any other potentially applicable 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), or whether there is any basis for the grant of a 
separate, additional rating for left knee symptoms that are 
not within the scope of Diagnostic Code 5259.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

A.  March 18, 1997 to May 18, 2000

The medical evidence includes VA outpatient treatment 
reports, dated between July 1997 and May 18, 2000, and an 
April 1998 VA examination report.  

VA outpatient treatment reports, dated in July 1997, show 
that the veteran received treatment for bilateral knee pain, 
and swelling, after standing for two to three hours.  He 
also reported having left knee popping and locking if he 
didn't exercise.  One report shows that on examination, 
there was a full range of motion in the left knee.  A second 
report is difficult to read, but appears to indicate that 
there was a loss of 50 degrees of extension, with medial 
compartment crepitus, and good medial and lateral stability.  
An X-ray was noted to reveal a well-defined tunnel for 
graft.  The X-ray report impression was, "No evidence of 
fracture or dislocation.  A small loose body in the lateral 
aspect of the left knee. ACL fixation device in place."  
The assessment was status post left ACL reconstruction and 
partial medial meniscectomy.  A third report notes that 
there was no effusion or signs of inflammation, and that 
there was an otherwise unspecified decreased flexion and 
extension.  The Board parenthetically notes that none of the 
VA outpatient treatment reports dated between August 1997 
and May 18, 2000 show any treatment or findings for the left 
knee.  There are, however, relevant findings in a November 
1999 report that shows treatment for Bell's Palsy.  This 
report shows that a neurological examination was within 
normal limits, to include normal motor sensory and 
coordination, and normal DTR's (deep tendon reflexes.  

A VA joints examination report, dated in April 1998, shows 
that the veteran complained of swelling and pain after 
standing long periods of time, which caused even more pain 
than his normal level of pain, which was almost constant.  
He stated that he worked as a mailman, and that his knee had 
been quite a problem for him during work.  On examination, 
there was marked atrophy of the left thigh.  There was no 
fluid, and no subpatellar pain or crepitus.  There was good 
heel and toe-raising and squatting.  The left knee had 
flexion to 140 degrees and extension to 0 degrees.  The 
diagnosis was post-anterior cruciate ligament reconstruction 
and partial meniscectomy with residual anterior laxity and 
anterior drawer sign and quadriceps atrophy secondary to 
trauma, surgery and lack of exercise.  

As for the possibility of a higher evaluation under 38 
C.F.R. § 4.71a, DC 5260, Schafrath, a 20 percent evaluation 
is warranted where there is a limitation of flexion to 30 
degrees.  In addition, under 38 C.F.R. § 4.71a, DC 5261, a 
20 percent evaluation is warranted where there is a 
limitation of extension to 15 degrees.  

The Board finds that the criteria for a rating in excess of 
10 percent under DC's 5260 and 5261 have not been met.  The 
evidence includes a July 1997 VA outpatient treatment report 
which notes that "right knee hyperextends to five degrees, 
left knee slightly less."  Another July 1997 report notes 
decreased flexion and extension (without any additional 
description).  The only fully-defined range of motion 
finding is found in the April 1998 VA examination report, 
which shows that the left knee had a full range of motion, 
i.e., flexion to 140 degrees and extension to 0 degrees.  
See 38 C.F.R. § 4.71, Plate II.  Accordingly, the Board 
finds that the criteria for a rating in excess of 10 percent 
under either DC 5260 or DC 5261 have not been met.  

The Board notes that the veteran has complained that he has 
pain and weakness in his left knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, in July 1997, the veteran's complaints included left 
knee pain and swelling.  The reports note a lack of 
effusion/significant effusion.  There is no record of 
treatment for left knee symptoms dated after July 1997.  The 
April 1998 VA examination report contains a finding of 
marked left quadriceps atrophy, however, the report also 
notes that the veteran had a full range of motion in the 
left knee.  There is no evidence of such symptoms as 
neurological impairment, effusion, incoordination, or any 
other finding to show functional loss due to pain.  In 
summary, the veteran was shown to have a full range of 
motion in his left knee, and there is insufficient evidence 
of functional loss due to left knee pathology to support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

As for the possibility of a separate rating for instability 
under 38 C.F.R. § 4.71a, DC 5257, Esteban, a 10 percent 
rating is warranted for Knee, other impairment of: Slight.  
However, there is no medical evidence to show that the left 
knee had slight instability.  In this regard, a July 1997 VA 
outpatient treatment report notes that the veteran had 
"good medial and lateral stability," and the April 1998 VA 
examination report merely noted only residual anterior 
laxity, with no further elaboration or description.  
Therefore, the Board finds that the criteria for a 
compensable rating under DC 5257 have not been met.  In 
making this determination, the Board finds that since DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).

B.  As of May 19, 2000

The medical evidence includes records from several private 
health care providers, dated between June and July of 2000, 
and VA outpatient treatment reports, dated between May 19, 
2000 and October 30, 2000.  

The VA outpatient reports show that on May 19, 2000, the 
veteran was treated for complaints of left knee pain and 
swelling.  On examination, there was a maximum flexion of 
100 degrees.  One part of the report noted that there was no 
redness or swelling.  Another part of the report noted 
swelling at the upper medial aspect, with no increased 
warmth or redness over the area, and point tenderness over 
the distal quadriceps muscle, but without swelling or 
redness.  The assessment noted chronic knee pain status post 
ACL repair in 1997, bilateral chondromalacia, and 
"possible" patellofemoral syndrome of the left leg.  

Reports from Arturo Cortes, M.D., dated between June and 
July of 2000, include a report, dated June 6, 2000, which 
shows that the veteran's left knee had a full range of 
motion, and "questionable instability that could be 
consistent with re-injury of the anterior cruciate 
ligament."  A magnetic resonance imaging (MRI) report, 
dated June 14, 2000.  This report notes a "complete tear of 
the posterior horn of the medial meniscus versus 
postoperative changes," Grade II signal in the posterior 
horn of the lateral meniscus without evidence of tear, 
postoperative status of anterior cruciate ligament repair 
with intact anterior cruciate ligament, and possible Cyclops 
lesion anterior to this repair of uncertain clinical 
significance.  A June 23, 2000 report from Dr. Corces shows 
that he determined that the veteran had an internal 
derangement of the knee.  On examination, the veteran had a 
full range of motion, with moderate effusion.  An operative 
report, dated in July 2000, shows that the veteran underwent 
an arthroscopy of the left knee, with thermal augmentation 
of anterior cruciate ligament, chondroplasty of the medial 
condyle, and chrondroplasty of the femoral sulcus.  He was 
found not to have a MMT, but there was severe cartilage 
damage, and severe arthritis of the left knee medial 
compartment.  An X-ray report noted status post tunneling 
for placement of an anterior cruciate ligament graft, and 
that screws had been applied to the distal femur and 
proximal tibia to secure the graft.  Proliferative changes 
involving the lateral tibial condyle were apparent.  Minimal 
proliferative changes involving the medial compartment were 
evident.  The report contained an impression of 
postoperative changes, and osteoarthritic changes.  A 
report, dated July 28, 2000, notes that the veteran had an 
uneventful postoperative course, and that he had no 
complaints.  

A report from Holloway Rehab and Pain Center, dated in 
August 2000, indicates that the veteran was evaluated for 
physical therapy, and was thought to require a total of four 
visits (i.e., two visits in two weeks).  

VA joints examination report, dated in October 2002, shows 
that the veteran complained of pain that had "markedly 
improved" after his second operation.  He stated that he 
still had pain upon standing or walking for a long period of 
time, and that he had some swelling.  He stated that he 
intermittently wore a brace if he was going to be very 
active.  On examination, the left knee had flexion to 142 
degrees, and extension to 0 degrees.  There was no 
tenderness to palpation, and no subpatellar crepitus.  The 
diagnosis was chronic capsulitis of the left knee secondary 
to surgery for torn meniscus.  



1.  Instability

As for the possibility of a separate, additional rating for 
instability, Esteban, the June 2000 MRI report contains 
indications of left knee pathology.  However, the Board must 
have a medical basis for its decisions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, there are 
no medical findings in the MRI report, or anywhere else, 
showing that the veteran's left knee was productive of 
instability.  In this regard, Dr. Corces' June 6, 2000 
report is vague and equivocal, and the October 2002 VA 
examination report specifically states there was no 
instability.  Therefore, the Board finds that the criteria 
for a compensable rating under DC 5257 have not been met.  
See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

2.  Arthritis

The medical evidence shows that the veteran had left knee 
arthritis during this time period.  Therefore, a separate, 
additional rating for arthritis is warranted.   See 
VAOPGCPREC 23-97.  

The Board will first determine the effective date for the 
separate and additional arthritis evaluation.  In this case, 
the earliest finding involving arthritis is a finding of 
"possible" arthritis in the May 19, 2000 VA outpatient 
treatment report.  No X-rays were taken at that time.  Less 
than a month later, on June 14, 2000, the veteran underwent 
an MRI.  The MRI report shows that the presence of arthritis 
was confirmed.  The Board finds that this evidence warrants 
the conclusion that the veteran's left knee is shown to have 
arthritis as of May 19, 2000.  

The Board will next determine the proper evaluation for 
arthritis.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated 
as a single disability under the diagnostic code for 
degenerative or hypertrophic arthritis.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  

The May 19, 2000 VA outpatient treatment report shows that 
there was a maximum flexion of 100 degrees.  Subsequently 
dated reports indicate that the veteran had an essentially 
full range of motion.  See Dr. Corces' June 2000 report; 
October 2002 VA joints examination report.  In summary, 
there is no evidence of a loss of extension, and the 
veteran's left knee has been shown to have a limitation of 
flexion of, at most, 100 degrees.  This does not satisfy the 
criteria for even a compensable rating under either DC 5260 
or DC 5261.  However, in Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991), the Court held that, read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by x-ray study, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no compensable limitation of motion.  Therefore, as 
there is objective evidence of limitation of motion, a 
separate 10 percent rating for left knee arthritis is 
warranted under DC 5003 as of May 19, 2000.  

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98.  In 
this case, the May 19, 2000 VA outpatient treatment report 
shows that the left knee had a range of motion from 0 to 100 
degrees.  The report does not contain any evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings to show functional loss due 
to pain.  The next medical reports of record are Dr. Corces' 
June 6th and June 23rd reports, which show that the 
veteran's left knee had a full range of motion.  Finally, 
the October 2002 VA examination report shows that the left 
knee had flexion to 142 degrees, and extension to 0 degrees. 
The examiner noted that the veteran stated that he wore a 
brace intermittently, however, none of the medical records 
show that the veteran was issued or advised to wear a brace.  
The VA examiner further stated that, "He is able to do the 
activities of daily living."  There was "minimal" 
quadriceps atrophy, good heel and toe raising, and he was 
able to fully squat.  The examiner noted:

The activities of daily living are 
easily accomplished.  The patient is 
able to work, but repeated standing and 
walking long distance does cause him 
some pain in the evenings and he gets 
swelling and for this he uses 
nonsteroidal anti-inflammatory drugs.  
The DeLuca provisions apply in that [a] 
long period of use of the knee does 
cause some pain and swelling, but I am 
unable to tell how much loss of motion, 
if any, occurs since I was unable to 
duplicate that problem in the office.  

In summary, the medical evidence includes a finding of 
"minimal" atrophy.  The veteran had good heel and toe 
raising, and he was able to fully squat.  The activities of 
daily living are easily accomplished.  Repeated standing and 
walking long distances results in some pain and swelling in 
the evenings.  There is no medical evidence showing that the 
veteran has such symptoms as neurological impairment or 
incoordination.  Based on the foregoing, the Board finds 
that, when the ranges of motion in the left knee are 
considered together with the evidence of functional loss due 
to left knee pathology, there is insufficient evidence to 
support a conclusion that the loss of motion in the left 
knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  






                                                                          
(CONTINUED ON NEXT PAGE)




ORDER

As of March 18, 1997, a rating in excess of 10 percent for 
post partial medial meniscectomy, left knee, anterior 
cruciate ligament reconstruction with semitendinosus 
gracilis graft, is denied.  

As of May 19, 2000, a separate and additional rating of 10 
percent for left knee arthritis is granted, subject to 
provisions governing the payment of monetary benefits.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


